11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
McGrady Trucking Company a/k/a
and d/b/a
McGrady Trucking
Co. and McGrady Trucking     
Appellant
Vs.                   No.
11-03-00208-CV B Appeal
from Harris County
Amerisure Mutual
Insurance Co.
Appellee
 
The
parties have filed in this case an agreed motion.  In their motion, the parties state that,
according to appellee=s
figures, the Areaudit@ has shown that appellant owes less
than what was awarded in the judgment. 
Also in the motion, appellant states that it is not admitting to owing
appellee any money.  The parties ask that
the cause be returned to the trial court for a trial on the merits.  The parties also request that the
receivership and master in chancery be dissolved.[1]
The
motion is granted in part.  The summary
judgment signed May 19, 2003, is reversed, and the cause is remanded to the
trial court for a trial on the merits per the agreement of the parties.  The 
receivership and master in chancery is dissolved.
 
PER CURIAM
 
March 4, 2004
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.
 
 




[1]On October 31, 2003, the Texas Supreme Court
consolidated the appeal from the receivership with the appeal from the summary
judgment.